PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $12,457.00 for medical services rendered to an inmate of the West Virginia Penitentiary.
Respondent admits the validity of the claim, but further states that there were no funds remaining in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.